Free Writing Prospectus Filed Pursuant to Rule 433 Dated September 27, 2010 Registration Statement Nos. 333-148505 and 333-148505-01 Free Writing Prospectus dated September 27, 2010 Series 2010-5 Asset Backed Notes Ford Credit Floorplan Master Owner Trust A Issuing Entity or Trust Ford Credit Floorplan Corporation Ford Credit Floorplan LLC Depositors Ford Motor Credit Company LLC Sponsor and Servicer The depositors have prepared a prospectus supplement and prospectus which describe the Series 2010-5 notes to be issued by the trust.You should review the prospectus supplement and the prospectus in their entirety before deciding to purchase any of the notes offered thereunder. Ratings The depositors expect that the Series 2010-5 notes will receive the indicated ratings from the nationally recognized statistical rating organizations it has hired to rate the Series 2010-5 notes listed below. S&P Moody's Class A-1 notes AAA Aaa Class A-2 notes AAA Aaa Class B notes(1) AA Aa3 Class C notes(1) A A2 Class D notes(1) BBB Baa2 (1) The Class B, Class C and Class D notes are not being offered by this free writing prospectus, the prospectus supplement or the prospectus. Morgan Stanley RBS Credit Suisse HSBC The depositors have filed a registration statement (including a prospectus supplement and prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus supplement and the prospectus in that registration statement and other documents the depositors have filed with the SEC for more complete information about the depositors, the issuing entity and this offering.You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.Alternatively, the depositors, any underwriter or any dealer participating in the offering will arrange to send you the prospectus supplement and prospectus if you request it by calling RBS Securities Inc. toll-free at 1-866-884-2071 or Morgan Stanley & Co. Incorporated toll-free at 1-866-718-1649.
